DETAILED ACTION
This office action is in response to the amendment filed on 12/29/2021. Claim 9 is cancelled, claim 16 is added and claims 1, 10-11 and 12 have been amended. Claims 1-8 and 10-16 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yong S. Choi Registration No. 43,324 on 03/02/2022.


1. (Currently Amended) A video decoding method performed by a decoding apparatus, comprising: obtaining image information including partitioning information; determining whether a current block is partitioned based on a size of the current block; and decoding the current block based on the current block i-s-being a chroma block and the size wherein the partitioning information includes a first flag indicating whether the current block is partitioned as quad-tree (QT) type, and based on a value of the first flag being 0, the partitioning information includes a second flag and a third flag, the second flag indicates a partitioning direction of the current block, and the third flag indicates whether a partition type of the current block is a binary-tree (BT) type or ternary-tree (TT) type.  

2. (Original) The video decoding method of claim 1, wherein when the current block is the chroma block and a size of a sub-block partitioned and derived from the current block is 2x2, it is determined that the current block is not partitioned.  

3. (Original) The video decoding method of claim 1, wherein the size of the current block indicates the number of samples of the current block.  

4. (Original) The video decoding method of claim 3, wherein the minimum chroma block size is 16.  
5. (Original) The video decoding method of claim 4, wherein the image information includes information indicating the minimum chroma block size, and the minimum chroma block size is derived based on information indicating the minimum chroma block size.  

6. (Original) The video decoding method of claim 1, wherein when the current block is a luma block and the size of the current block is equal to or smaller than the minimum luma block size, it is determined that the current block is not partitioned.  

7. (Original) The video decoding method of claim 6, wherein the image information includes information indicating a minimum luma block size, and the minimum luma block size is derived based on information indicating the minimum luma block size.  



9. (Canceled)  
10. (Currently Amended) The video decoding method of claim [[9]] 1 wherein is partitioned into based on the partition type of the current block derived based on the second flag and the third flag

11. (Currently Amended) The video decoding method of claim 10, wherein when the value of the second flag is 0 and the value of the third flag is 0, the partition type is derived as a horizontal ternary type, when the value of the second flag is 0 and the value of the third flag is 1, the partition type is derived as a horizontal binary type, when the value of the second flag is 1 and the value of the third flag is 0, the partition type is derived as a vertical ternary type, and when the value of the second flag is 1 and the value of the third flag is 1, the partition type is derived as a vertical binary type.


12. (Currently Amended) A video encoding method performed by an encoding apparatus, the video encoding method comprising: determining a partition type for a current block; determining whether the current block is partitioned based on a size of the current block; based on determination based on the current block is-being a chroma block and the size of the current block is-being less than or equal to a minimum chroma block size, it is determined that the current block is not partitioned, wherein the partitioning information includes a first flag indicating whether the current block is partitioned as quad-tree (QT) type, and based on a value of the first flag being 0, the partitioning information includes a second flag and a third flag, the second flag indicates a partitioning direction of the current block, and the third flag indicates whether a partition type of the current block is a binary-tree (BT) type or ternary-tree (TT) type.  

13. (Original) The video encoding method of claim 12, wherein, when the current block is the chroma block and a size of a sub-block partitioned and derived from the current block is 2x2, it is determined that the current block is not partitioned.  

14. (Original) The video encoding method of claim 12, wherein the size of the current block indicates the number of samples of the current block. 
 
15. (Original) The video encoding method of claim 14, wherein the minimum chroma block size is 16.  

16. (New) A non-transitory computer-readable storage medium storing a bitstream generated by a method, the method comprising: determining a partition type for a current block; determining whether the current block is partitioned based on a size of the current block; partitioning the current block into sub-blocks based on the partition type based on determination that the current block is partitioned; and encoding image information including partitioning information indicating the partition type for the current block; and generating the bitstream including the image information, wherein based on the current block being a chroma block and the size of the current block being less than or equal to a minimum chroma block size, it is determined that the current block is not partitioned, wherein the partitioning information includes a first flag indicating whether the current block is partitioned as quad-tree (QT) type, and based on a value of the first flag being 0, the partitioning information includes a second flag and a third flag, the second flag indicates a partitioning direction of the current block, and the third flag indicates whether a partition type of the current block is a binary-tree (BT) type or ternary-tree (TT) type.   

REASONS FOR ALLOWANCE

Prior art:
Kim (US 2015/0341637) 
Lim (US 2021/0274175)

	The closest prior art Kim, paragraph 8 discloses calculating the maximum block size based on the first information corresponding to the minimum block size and the second information corresponding to the difference; decoding, from the bitstream, partition information of a square current block having the derived maximum block size by a tree structure to thereby identify one or more subblocks in the current block which have sizes equal to or larger than the minimum block size.	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “wherein the partitioning information includes a first flag indicating whether the current block is partitioned as quad-tree (QT) type, and based on a value of the first flag being 0, the partitioning information includes a second flag and a third flag, the second flag indicates a partitioning direction of the current block, and the third flag indicates whether a partition type of the current block is a binary-tree (BT) type or ternary-tree (TT) type”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481